                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                          MACON DIVISION


JENNIFER KILPATRICK,                         )
                                             )
              Plaintiff,                     )
                                             )
vs.                                          )   CIVIL ACTION FILE
                                             )   FILE NO. 5:19-cv-00073-MTT
GEORGIA CVS PHARMACY, LLC,                   )
and JOHN DOES NOS. 1-10,                     )
                                             )
              Defendants.                    )

      DEFENDANT GEORGIA CVS PHARMACY, LLC’S ANSWER TO
             PLAINTIFF’S COMPLAINT FOR DAMAGES

       COMES NOW GEORGIA CVS PHARMACY, LLC, Defendant in the

above-captioned matter, by and through its undersigned counsel, and files this, its

Answer to Plaintiff’s Complaint for Damages, showing this Honorable Court as

follows:

                           AFFIRMATIVE DEFENSES

                       FIRST AFFIRMATIVE DEFENSE

       Plaintiff was contributorily negligent, and any recovery must be reduced

accordingly, or barred entirely.




                                       -1-
                     SECOND AFFIRMATIVE DEFENSE

      Plaintiff’s injuries, if any, are attributable to causes other than the acts and/or

omissions of this Defendant and are reasonably capable of being apportioned

among the causes. Plaintiff’s recovery against this Defendant, if any, must be

denied for injuries not attributable to this Defendant.

                      THIRD AFFIRMATIVE DEFENSE

      Plaintiff's alleged injuries and damages may have been the result of an

independent, intervening, and superseding cause over which this Defendant had no

control. Any alleged action or alleged omission on the part of this Defendant was

not the proximate cause of alleged damages.

                     FOURTH AFFIRMATIVE DEFENSE

      Venue is improper.

                          FIFTH AFFIRMATIVE DEFENSE

      Defendant hereby responds to the specific allegations contained in Plaintiff’s

Complaint as follows:

                                            1.

      The Defendant, Georgia CVS Pharmacy, LLC (hereinafter "CVS"), is a

domestic limited liability company licensed to conduct business in the State of

Georgia which maintains its principal place of business in Rhode Island and, a

                                          -2-
registered agent in Gwinnett County, Georgia, but is nevertheless subject to the

venue and jurisdiction of this Court pursuant to O.C.G.A. § 14-2-510.

      RESPONSE: The allegations contained in Paragraph 1 of Plaintiff’s

Complaint are denied.

                                           2.

      The Defendant John Does Nos. 1-10, at all times relevant to this Complaint

for Damages, was and is an employee and/or agent of the Defendant CVS,

subjecting him to the jurisdiction and venue of this Court as a joint tort-feasor.

      RESPONSE: Having made a reasonable inquiry, the information

readily available to this Defendant is insufficient for it to either admit or deny

the allegations contained in Paragraph 2 of Plaintiff’s Complaint.

                                           3.

      The Defendant, CVS, owns and/or operates the retail establishment and

premises located at 1271 Gray Highway, Macon, Georgia, 31211 (hereinafter

"subject premises").

      RESPONSE: Defendant admits that it operated the property referenced

in Paragraph 3 of Plaintiff’s Complaint, but denies the remaining allegations

contained therein.



                                         -3-
                                          4.

       On or about March 17, 2017, on the subject premises, the Plaintiff, as an

invitee, slipped and fell on a dangerous substance to the negligence of the

Defendants CVS and John Does Nos. 1-10.

       RESPONSE: The allegations contained in Paragraph 4 of Plaintiff’s

Complaint are denied.

                                          5.

       The Defendant John Does Nos. 1-10, an employee and/or agent of the

Defendant CVS, was negligent, as pled in ¶4, by failing to provide sufficient

warning of the subject dangerous surface, by failing to inspect and discover the

dangerous surface, by failing to remove and/or correct the dangerous surface, and

by failing to use ordinary care in preventing hazardous conditions that could result

in a slip and/or fall.

       RESPONSE: Having made a reasonable inquiry, the information

readily available to this Defendant is insufficient for it to either admit or deny

the allegations contained in Paragraph 5 of Plaintiff’s Complaint. Defendant

denies any allegation of negligence alleged on the part of Georgia CVS

Pharmacy, LLC.



                                        -4-
                                            6.

        The Defendant CVS, the owner and/or operator of the subject premises, was

negligent, as pled in 114, by failing to provide sufficient warning of the subject

dangerous surface, by failing to inspect and discover the dangerous surface, by

failing to remove and/or correct the dangerous surface, by failing to use ordinary

care in preventing hazardous conditions that could result in a slip and/or fall, and

by hiring and retaining an unsafe employee(s), to wit: Defendant John Does Nos.

1-10.

        RESPONSE: The allegations contained in Paragraph 6 of Plaintiff’s

Complaint are denied.

                                            7.

        As a proximate and foreseeable result of the Defendants' negligence, the

Plaintiff was seriously injured, incurring medical expenses in excess of $17,700.00,

as well as lost wages in excess of $1.00.

        RESPONSE: The allegations contained in Paragraph 7 of Plaintiff’s

Complaint are denied.

                                            8.

        In addition to ¶7, the Plaintiff has endured and will continue to endure pain

and suffering.

                                         -5-
       RESPONSE: The allegations contained in Paragraph 8 of Plaintiff’s

Complaint are denied.

                                               9.

       The Plaintiff has a cause of action against the Defendant John Does Nos. 1-

10 for negligence and all other applicable theories of liability.

       RESPONSE: Having made a reasonable inquiry, the information

readily available to this Defendant is insufficient for it to either admit or deny

the allegations contained in Paragraph 9 of Plaintiff’s Complaint. Defendant

denies any allegation of negligence alleged on the part of Georgia CVS

Pharmacy, LLC.

                                               10.

       The Plaintiff`has a cause of action against the Defendant CVS for negligence,

negligent hiring and retention of an unsafe employee(s), respondeat superior, and

all other applicable theories of liability.

       RESPONSE: The allegations contained in Paragraph 10 of Plaintiff’s

Complaint are denied.

                                               11.

       The Plaintiff is entitled to recover from the Defendants for her past and future

medical expenses, lost wages, past and future pain and suffering, and all other

                                              -6-
damages as permitted by Law.

      RESPONSE: The allegations contained in Paragraph 11 of Plaintiff’s

Complaint are denied.

      Any allegations not specifically referenced or responded to are hereby

denied.

      WHEREFORE, having fully answered Plaintiff’s Complaint for Damages,

Defendant prays as follows:

      a) that it be discharged without cost or liability to the Defendant;

      b) that it has a trial by a jury of twelve persons as to all issues properly triable

          by a jury;

      c) that costs and attorneys’ fees be assessed against the Plaintiff; and

      d) that it has such other relief as the Court deems just and proper.



                [SIGNATURE ONLY ON FOLLOWING PAGE]




                                          -7-
THIS 14th day of March, 2019.

                                Respectfully submitted,

                                BENDIN SUMRALL & LADNER, LLC


                                By: /s/ Anam Justus
                                   BRIAN D. TRULOCK
                                   Georgia Bar Number 559510
                                    ANAM JUSTUS
                                    Georgia Bar Number 936538
                                   One Midtown Plaza, Suite 800
                                   1360 Peachtree Street, NE
                                   Atlanta, Georgia 30309
                                   Telephone: (404) 671-3100
                                   Facsimile: (404) 671-3080
                                   E-mail: btrulock@bsllaw.net
                                   E-mail: ajustus@bsllaw.net
                                   Counsel for Defendant
                                   Georgia CVS Pharmacy, LLC




                                -8-
               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                         MACON DIVISION


JENNIFER KILPATRICK,                         )
                                             )
             Plaintiff,                      )
                                             )
vs.                                          )   CIVIL ACTION FILE
                                             )   FILE NO. 5:19-cv-00073-MTT
GEORGIA CVS PHARMACY, LLC,                   )
and JOHN DOES NOS. 1-10,                     )
                                             )
             Defendants.                     )


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I have served a true and correct copy of the

foregoing DEFENDANT GEORGIA CVS PHARMACY, LLC’s ANSWER

TO PLAINTIFF’S COMPLAINT FOR DAMAGES upon all parties to this

matter by electronically filing a copy of same with the Clerk of Court using the

CM/ECF filing system which will automatically send notice to the attorney(s) of

record, properly addressed to the following attorney of record:

                               David Dozier
                               Dozier Law Firm
                               327 Third Street
                               P.O. Box 13
                               Macon, GA 31202-0013
                               david@dozierlaw.com

                                       -9-
THIS 14th day of March, 2019.

                                Respectfully submitted,

                                BENDIN SUMRALL & LADNER, LLC


                                By: /s/ Anam Justus
                                   BRIAN D. TRULOCK
                                   Georgia Bar Number 559510
                                    ANAM JUSTUS
                                    Georgia Bar Number 936538
                                   One Midtown Plaza, Suite 800
                                   1360 Peachtree Street, NE
                                   Atlanta, Georgia 30309
                                   Telephone: (404) 671-3100
                                   Facsimile: (404) 671-3080
                                   E-mail: btrulock@bsllaw.net
                                   E-mail: ajustus@bsllaw.net
                                   Counsel for Defendant
                                   Georgia CVS Pharmacy, LLC




                                - 10 -
